Citation Nr: 1502950	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  11-13 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for dermatitis.

2.  Entitlement to a higher initial rating for lumbar spine myofascial syndrome rated as 10 percent disabling prior to October 20, 2014, and 40 percent from October 20, 2014.

3.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy prior to October 20, 2014.

4.  Entitlement to restoration of a separate compensable evaluation for left lower extremity radiculopathy associated with lumbar spine myofascial syndrome from October 21, 2014.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel




INTRODUCTION

The Veteran served on active duty from July 1999 to August 2005. 

This matter comes to the Board of Veterans' Appeals (Board) from September 2010 and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, and a November 2014 rating decision of the Appeals Management Center (AMC).

The Veteran testified at a July 2014 Travel Board hearing held at the RO before the undersigned Veterans Law Judge, and a transcript of which has been associated with the claims file.

In September 2014, the Board remanded the issues for further development.

In a November 2014 rating decision, the AMC assigned a 40 percent disability rating for lumbar spine myofascial syndrome effective October 20, 2014, and discontinued rating the left lower extremity radiculopathy associated with lumbar spine myofascial syndrome as a separate compensable rating effective October 21, 2014.  In other words, the AMC reduced the rating assigned for the left lower extremity radiculopathy associated with lumbar spine myofascial syndrome from 10 to zero percent effective October 21, 2014.  The assignment of a 40 percent disability rating for the lumbar spine disability is not a complete grant of benefits.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The issue of entitlement to restoration of a separate compensable rating for left lower extremity radiculopathy associated with lumbar spine myofascial syndrome effective October 21, 2014, is part of the issues on appeal and, in light of the decision below, the Veteran is not prejudiced by the Board's consideration of this issue in the first instance.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The issues of entitlement to an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), claimed as depression, as secondary to the service-connected lumbar spine and left lower extremity neurological disabilities and entitlement to service connection for erectile dysfunction as secondary to the service-connected lumbar spine and left lower extremity neurological disabilities have been raised by the record at the July 2014 hearing (see hearing transcript, page 5), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to an initial rating in excess of 40 percent for lumbar spine myofascial syndrome since October 20, 2014, and entitlement to an initial rating in excess of 40 percent for left lower extremity radiculopathy associated with lumbar spine myofascial syndrome since October 21, 2014, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of evidence shows that prior to April 2, 2014, the dermatitis had not been manifested by involvement of at least 5 percent of the entire body or of the exposed areas affected, or by intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during any 12-month period.

2.  The evidence in in equipoise as to whether since April 3, 2014, the service-connected dermatitis has been manifested by intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.

3.  The weight of evidence shows that prior to October 19, 2013, the lumbar spine myofascial syndrome had not been manifested by thoracolumbar forward flexion not greater than 60 degrees; a combined range of thoracolumbar motion not greater than 120 degrees; muscle spasm, guarding, or localized tenderness severe enough to cause an abnormal gait or abnormal spinal contour; or incapacitating episodes of intervertebral disc syndrome.

4.  The weight of evidence shows that prior to October 19, 2014, the lumbar spine myofascial syndrome had been manifested by incapacitating episodes of intervertebral disc syndrome having a total duration of at least two weeks but less than four weeks during the past 12 months.

5.  The weight of evidence shows that prior to May 30, 2013, the left lower extremity radiculopathy had not been manifested by at least moderate symptomatology.

6.  The evidence is in equipoise as to whether from May 31, 2013, to October 20, 2014, the left lower extremity radiculopathy had been manifested by moderately severe symptomatology.

7.  The AMC did not provide the Veteran 60 days notice of its discontinuance effective October 21, 2014, of a separate 10 percent rating for left lower extremity radiculopathy.

8.  The weight of evidence shows that since October 21, 2014, left lower extremity radiculopathy has been manifested by moderately severe symptomatology.


CONCLUSIONS OF LAW

1.  Prior to April 2, 2014, the dermatitis did not meet the criteria for a compensable evaluation.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2014).

2.  Resolving doubt in the Veteran's favor, since April 3, 2014, the dermatitis has met the criteria for a 10 percent disability rating.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.118, Diagnostic Code 7806.

3.  Prior to October 19, 2013, the criteria for a disability rating in excess of 10 percent for the lumbar spine myofascial syndrome were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243-5237 (2014).

4.  From October 20, 2013, to October 19, 2014, the lumbar spine myofascial syndrome met the criteria for a 20 percent disability rating.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243-5237.

5.  Prior to May 30, 2013, the criteria for a disability rating in excess of 10 percent for the left lower extremity radiculopathy associated with lumbar spine myofascial syndrome were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2014).

6.  Resolving doubt in the Veteran's favor, from May 31, 2013, to October 20, 2014, the left lower extremity radiculopathy associated with lumbar spine myofascial syndrome met the criteria for a 40 percent disability rating.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8520.

7.  The reduction in the rating assigned for the left lower extremity radiculopathy associated with lumbar spine myofascial syndrome from 10 to zero percent effective October 21, 2014, was not warranted.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.105 (2014).

8.  Resolving doubt in the Veteran's favor, since October 21, 2014, the left lower extremity radiculopathy associated with lumbar spine myofascial syndrome has met the criteria for a 40 percent disability rating.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

The Veteran's claims arise from his disagreement with the initial evaluations of the disabilities on appeal following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, VA provided the appellant in March and April 2010 correspondence VCAA notice in accordance with the decision in Quartuccio v. Principi, 16 Vet. App. 183 (2002), and Dingess v. Nicholson, 19 Vet. App. 473 (2006), as well as 38 U.S.C.A. §§ 5102, 5103, and 5103A and 38 C.F.R. § 3.159(b), (c), that informed the appellant of the information and evidence necessary to substantiate his claim for a higher initial rating; notice of which evidence, if any, the claimant is expected to obtain and submit, and which evidence will be retrieved by VA; notice of what evidence is necessary for establishing an effective date; and notice that he should provide any evidence in his possession that pertains to the claim.  These claims were most recently adjudicated in a supplemental statement of the case issued in November 2014.

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims being adjudicated to the extent possible, and, as warranted by law, afforded a VA examination.  The RO and AMC obtained the Veteran's service and VA treatment records, to include obtaining additional VA treatment records pursuant to the Board remand, and afforded him VA examinations for his dermatitis, lumbar spine disability and left lower extremity radiculopathy, to include pursuant to the Board remand.  

Reports of August 2010, September 2012, and October 2014 VA examinations reflect that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted an appropriate physical examination and interview, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record as to the service-connected dermatitis.  Reports of August 2010, September 2012, and October 2014 VA examinations show that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted an appropriate physical examination and interview, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record as to the service-connected lumbar spine myofascial syndrome.  Reports of September 2012 and October 2014 VA examinations reveal that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted an appropriate physical examination and interview, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record as to the service-connected left lower extremity radiculopathy.  The Board therefore concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.

In light of the above, to include the discussion of the post-remand examinations, VA complied with the directives of the September 2014 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In short, there is no error or issue that precludes the Board from addressing the merits of this appeal.



Higher Rating for Dermatitis

For eczema or dermatitis, a noncompensable evaluation is warranted when less than five percent of the entire body or less than five percent of exposed areas affected, and; no more than topical therapy was required during the past 12-month period.   A 10 percent evaluation is warranted when at least 5 percent, but less than 20 percent of the entire body is affected; or at least 5 percent but less than 20 percent of exposed areas are affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent disability rating is warranted when 20 to 40 percent of the entire body is affected; 20 to 40 percent of exposed areas are affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Eczema or dermatitis can also be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Where the issues involve the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case respect to the Veteran's claim for an increased initial rating, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

In a September 2010 rating decision, the RO granted service connection for dermatitis effective March 19, 2010, and assigned a zero percent disability rating under Diagnostic Code 7806 effective that same date.

In addition to the general diagnosis of dermatitis for service connection has been granted, the medical evidence shows a diagnosis of a history of tinea unguium, diagnoses of tinea pedis and dermatitis of the right hand made in April 2014, and diagnoses of tinea pedis of the left foot, acute pityriasis, and friction dermatitis made by the October 2014 VA examiner.  Thus, in determining whether an increased rating is warranted for the service-connected dermatitis, it is incumbent upon the Board to identify, and disregard, any pathology associated with a nonservice-connected disorder.  The Board, however, is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In this case, there is some medical evidence distinguishing the symptomatology of the service-connected dermatitis from the other skin disorders.  The medical evidence does not show a current diagnosis of tinea unguium during the appeal period.  The October 2014 VA examiner indicated that the acute pityriasis and tinea pedis of the left foot were diagnosed in 2003 and 2014, respectively.  Therefore, the October 2014 VA examiner determined that acute pityriasis was part of the service-connected disability.  Moreover, the August 2010 VA examiner noted that pityriasis rosea was diagnosed in service and that this diagnosis was part of the skin disability that began in active service.  The Board will discuss below in greater detail whether the dermatitis diagnosed in April 2014 and later noted by the October 2014 VA examiner to be contact dermatitis is part of the service-connected skin disability.

The August 2010 VA examiner noted that the percent of the exposed areas affected by dermatitis was zero percent and that only three percent of the total body was affected.  That examiner noted that the Veteran had not had any prescription treatment for the dermatitis over the past year.  VA treatment records reflect that in August 2010 prednisone was prescribed for inflammation and that the prescription was still active in September 2010.  These records, however, also reveal that the steroid was recommended for treatment of lumbar radiculopathy.  Therefore, the VA treatment records do not show that Prednisone was prescribed for dermatitis.  The September 2012 VA examiner indicated that the appellant did not have a visible skin disorder and that thus the dermatitis was not affecting any percent of exposed areas or any percent of total body area.  The September 2012 VA examiner stated that the claimant had not been treated with oral or topical medications in the past 12 months for any skin disorder.

The August 2010 VA examiner indicated that the affected areas were only the elbows and the lower legs.  The August 2010 examiner did not identify any scarring.  The September 2012 VA examiner stated that there was no disfigurement of the head, face, or neck, and no scarring from any skin disorder.  Therefore, Diagnostic Codes 7800 thru 7805 are not applicable.

In short, the weight of evidence shows that from March 19, 2010, to April 2, 2014, the dermatitis had not been manifested by involvement of at least 5 percent of the entire body or of the exposed areas affected, or by intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during any 12-month period from March 19, 2010, to April 2, 2014.

As for the period beginning April 3, 2014, VA treatment records reflect that on April 3, 2014, tinea pedis and dermatitis of the right hand were diagnosed.  The treating physician ordered a non-corticosteroid for the tinea pedis.  As for the dermatitis, the treating physician noted that the Veteran had exposure to brake cleaner fluid and that he developed a rash over the extensor surface of the right hand.  A topical corticosteroid, triamcinolone acetonide, was prescribed.  The October 2014 VA examiner also noted that a topical corticosteroid, triamcinolone acetonide, was prescribed in the last twelve months for friction dermatitis for a total duration in the past 12 months of less than six weeks.  Thus, the October 2014 VA examiner determined that the dermatitis of the right hand diagnosed in April 2014 was friction dermatitis.

The question is whether the friction dermatitis, which was first treated on April 3, 2014, is part of the service-connected skin disability, which is more generally diagnosed as simply dermatitis.  The VA treating physician and the October 2014 VA examiner attributed the friction dermatitis as being due to exposure to brake fluid cleaner.  The August 2010 VA examiner noted that the Veteran was treated in service for a rash on several occasions that was variously diagnosed as contact dermatitis thought to be secondary to jet fuel exposure, atopic dermatitis, and pityriasis rosea.  Accordingly, the medical evidence shows that the service-connected skin disability is due in part to exposure to a substance in the environment.  Since the service-connected disability is due to in part to a substance in the environment and since the friction dermatitis treated in April 2014 is due to a substance in the environment, the evidence is in equipoise as to whether the friction dermatitis is part of the service-connected disability diagnosed simply as dermatitis.  In light of the above, the evidence in in equipoise as to whether since April 3, 2014, the service-connected dermatitis has been manifested by intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.

The next matter is whether since April 3, 2014, a rating in excess of 10 percent is warranted for the dermatitis.  The treating doctor noted that the Veteran had a rash over the extensor surface of the right hand.  The treating physician did not specify what percentage of exposed areas or what percentage of total body this hand rash was.  Hence, this treatment record does not contain medical evidence showing that the dermatitis has been manifested by 20 to 40 percent of the entire body is affected or by 20 to 40 percent of exposed areas are affected.  The October 2014 VA examiner noted that the friction dermatitis affected the knuckles of the hands bilaterally and that less than five percent of the total body area and less than five percent of the exposed area were affected.  While a topical corticosteroid was prescribed in April 2014, as noted above, the October 2014 VA examiner stated that the total duration of that treatment in the past 12 months was less than six weeks.  Consequently, a rating in excess of 10 percent under Diagnostic Code 7806 is not warranted.

The VA treating physician noted that the dermatitis was limited to the right hand and did not identify any scarring.  The October 2014 VA examiner stated that none of the Veteran's skin disorders caused scarring or disfigurement of the head, face, or neck.  Therefore, Diagnostic Codes 7800 thru 7805 are not applicable.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether a veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected dermatitis are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability - prior to April 3, 2014, less than five percent of exposed areas affected, less than five percent of total area affected, and no use of corticosteroids; and since April 3, 2014, less than five percent of exposed areas affected, less than five percent of total area affected, and use of corticosteroids for less than six weeks total duration for the past 12 months - with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The September 2012 and October 2014 VA examiners stated that the skin disability did not impact his ability to work.   The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

In adjudicating the Veteran's claim for an increased rating for dermatitis, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (the Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the appellant or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the evidence of record does not show, and the claimant has not asserted, that his dermatitis rendered him unable to maintain substantially gainful employment.  While the August 2010 VA examination report reflects that the Veteran was currently unemployed, the report reveals that he was unemployed due to a company layoff.  The October 2014 VA spine examination reflects that the Veteran currently works full-time as an electronics technician.   Accordingly, the Board concludes that the issue of TDIU has not been raised in this case with regard to the claim for an increased rating for dermatitis.

Higher Rating for Lumbar spine myofascial syndrome

The general rating formula for diseases and injuries of the spine is as follows:

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is not greater 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

Note (1): VA evaluates any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2014).

The rating schedule further provides that an intervertebral disc syndrome (preoperatively or postoperatively) is rated under either the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 60 percent is in order for an Intervertebral Disc Syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  A 40 percent rating is assigned when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 20 percent rating is assigned when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Finally, a 10 percent evaluation is assigned when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months

Note (1): For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

In a September 2010 rating decision, the RO granted service connection for lumbar spine myofascial syndrome effective March 19, 2014, and assigned a 10 percent disability rating under Diagnostic Code 5237 (lumbosacral or cervical strain) effective that same date.

In addition to the diagnosis of lumbar spine myofascial syndrome, the medical evidence shows diagnosis of degenerative disc disease.  The Board, however, is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  See Mittleider, 11 Vet. App. at 182.  In fact, in the November 2014 rating decision, the AMC rated the lumbar spine myofascial syndrome under both Diagnostic Code 5237 and 5243 (intervertebral disc syndrome).  Thus, the Board will consider all of the Veteran's lumbar symptomatology when rating the Veteran's myofascial syndrome. 

At the October 20, 2014, VA examination, the Veteran first reported some fecal incontinence.  A prior May 2013 VA treatment record reflects that he denied any bowel or bladder changes.  As there is no medical evidence prior to October 20, 2014, of bowel impairment that can be separately rated pursuant to Note (1) of the general rating formula for diseases and injuries of the spine, the Board can evaluate the lumbar spine disability prior to October 20, 2014.

The August 2010 VA examination report reflects the following range of motion in the lumbar spine: forward flexion was to 70 degrees, extension was to 20 degrees, lateral flexion was to 30 degrees bilaterally, and rotation was to 30 degrees bilaterally.  The combined range of thoracolumbar motion was 210 degrees.  The Veteran's gait was normal, and the examiner noted that the spine maintains its normal architecture.  

The September 2012 VA examination report reflects the following range of motion in the lumbar spine: forward flexion was to 70 degrees, extension was to 30 degrees, lateral flexion was to 30 degrees bilaterally, and rotation was to 30 degrees bilaterally.  The combined range of thoracolumbar motion was 220 degrees.  The examiner noted that the Veteran did not have guarding or muscle spasm of the thoracolumbar spine and that he did not have intervertebral disc syndrome and resultant incapacitating episodes.

A May 2013 VA treatment record shows that the examination of posture revealed lordosis to the lumbar spine.  To warrant a higher rating, the lordosis must result from muscle spasm or guarding severe enough to cause it.  The October 2012 VA examiner stated that the Veteran did not have muscle spasm or guarding of the thoracolumbar spine resulting in an abnormal gait or abnormal spine contour.  Thus, the medical evidence does not show that muscle spasm or guarding of the thoracolumbar spine caused the lumbar lordosis.  Moreover, though the May 2013 VA treatment record shows that the range-of-motion testing was conducted, the results in degrees of motion were not reported.

The Board has considered the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), and 38 C.F.R. §§ 4.40, 4.45, and 4.59 regarding the lumbar spine disability.  At the August 2010 VA examination, there was pain at the end of each range of motion: pain at 70 degrees of forward flexion, 20 degrees of extension, 30 degrees of rotation bilaterally, and 30 degrees of lateral flexion bilaterally.  The Veteran did not exhibit any additional loss due to pain, fatigue, weakness, lack of endurance, or incoordination on repetitive-motion testing.  He did, however, experience increased pain on repetitive-motion testing.  At the September 2012 VA examination, there was pain at the end of each range of motion: pain at 70 degrees of forward flexion, 30 degrees of extension, 30 degrees of rotation bilaterally, and 30 degrees of lateral flexion bilaterally.  The appellant was able to perform repetitive-use testing with three repetitions, and there was no change in range-of- motion testing - that is, no additional limitation of range of motion of the thoracolumbar spine following repetitive-use testing.  There was additional functional loss or impairment and resulted in less movement than normal and pain on movement.  The claimant reported that the impact of flare-ups was that if he repeatedly lifts heavy objects, he may have a flare up with increased pain and stiffness lasting for a few days.  The May 2013 VA treatment record reflects that the Veteran had severe pain on trunk flexion and left lateral flexion, and moderate pain on trunk extension, right lateral flexion and right and left trunk rotation.  Even with consideration of pain on motion, less movement than normal, and flare-ups, there is no sufficient evidence based on the other findings to warrant a higher rating pursuant to the holding in DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59 for the lumbar spine disability.

In sum, the weight of evidence shows that from prior to October 19, 2013, the lumbar spine myofascial syndrome had not been manifested by thoracolumbar forward flexion no greater than 60 degrees; a combined range of thoracolumbar motion no greater than 120 degrees; muscle spasm, guarding, or localized tenderness severe enough to cause an abnormal gait or abnormal spinal contour; or incapacitating episodes of intervertebral disc syndrome.  Accordingly, a rating in excess of 10 percent is not warranted prior to October 19, 2013.  

During examination conducted on October 20, 2014 the Veteran was to noted to have intervertebral disc syndrome and that the lumbar spine myofascial syndrome had been manifested by incapacitating episodes of intervertebral disc syndrome having a total duration of at least two weeks but less than four weeks during the past 12 months.  Therefore, a 20 percent disability rating under Diagnostic Code 5243 for lumbar spine myofascial syndrome for the period from October 20, 2013, to October 19, 2014, is warranted based on incapacitating episodes.  

The next matter is whether from October 20, 2013, to October 19, 2014, a rating in excess of 20 percent is warranted for lumbar spine myofascial syndrome.  There was no range-of-motion testing during that one-year period.  Previous range of motion testing at the September 2012 VA examination showed that forward flexion was to 70 degrees and that there was no ankylosis of the thoracolumbar spine.  Hence, a higher rating is not warranted under Diagnostic Code 5237.  Since October 2014 VA examiner stated that the incapacitating episodes of intervertebral disc syndrome were less than four weeks in total duration during the past 12 months, a higher rating under Diagnostic Code 5243 is not warranted.

The Board has considered the holding in DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59 regarding the lumbar spine disability.  At the September 2012 VA examination, there was pain at the end of each range of motion: pain at 70 degrees of forward flexion, 30 degrees of extension, 30 degrees of rotation bilaterally, and 30 degrees of lateral flexion bilaterally.  The appellant was able to perform repetitive-use testing with three repetitions, and there was no change in range-of- motion testing - that is, no additional limitation of range of motion of the thoracolumbar spine following repetitive-use testing.  There was additional functional loss or impairment and resulted in less movement than normal and pain on movement.  The claimant reported that the impact of flare-ups was that if he repeatedly lifts heavy objects, he may have a flare up with increased pain and stiffness lasting for a few days.  The May 2013 VA treatment record reflects that the Veteran had severe pain on trunk flexion and left lateral flexion, and moderate pain on trunk extension, right lateral flexion and right and left trunk rotation.  Even with consideration of pain on motion, less movement than normal, and flare-ups, there is no sufficient evidence based on the other findings to warrant a higher rating pursuant to the holding in DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59 for the lumbar spine disability.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected lumbar spine myofascial syndrome are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability - prior to October 19, 2013, some limitation of motion and no incapacitating episodes of intervertebral disc syndrome; and from October 20, 2013, to October 19, 2014, some limitation of motion and some incapacitating episodes of intervertebral disc syndrome - with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  

As to employment impairment, the September 2012 VA examiner stated that the appellant presumably would have trouble performing jobs requiring frequent heavy lifting or prolonged standing/sitting in a fixed position where he couldn't adjust or stretch as needed, but that being said, he is employed working a job that requires all of the above.  The September 2012 VA examiner indicated that there should be no limitations to sedentary employment provided he can adjust & stretch on an as-needed basis.  The October 2014 VA examiner noted that the claimant currently works full-time as an electronics technician and that his job involves mostly sitting.  The October 2014 VA examiner added that the Veteran tries to avoid lifting heavy equipment, and asks co-workers for assistance to perform heavier tasks. The Board notes that a high rating is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

In adjudicating the Veteran's claim for an increased rating for lumbar spine myofascial syndrome, the Board observes that the evidence of record does not show, and the claimant has not asserted, that his lumbar spine disability rendered him unable to maintain substantially gainful employment.  While the August 2010 VA examination report reflects that the Veteran was currently unemployed, the report reveals that he was unemployed due to a company layoff.  The October 2014 VA spine examination reflects that the Veteran currently works full-time as an electronics technician.  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case with regard to the claim for an increased rating for lumbar spine myofascial syndrome.

Left lower extremity radiculopathy 
      
Diagnostic Code 8520 rates neuropathy associated with the sciatic nerve.  A 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating requires evidence of moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires evidence of moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires evidence of severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires evidence of complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

Significantly, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or due to partial regeneration.  Moreover, when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

In a November 2012 rating decision, the RO granted service connection for left lower extremity radiculopathy effective September 18, 2012, the date of the VA back examination in 2012, and assigned a 10 percent disability rating effective that same date.

At the October 20, 2014, VA examination, the Veteran first reported some fecal incontinence.  A May 2013 VA treatment record reflects that he denied any bowel or bladder changes.  As there is no medical evidence prior to October 20, 2014, of bowel impairment that can be separately rated based on a nerve involvement, the Board can evaluate the radiculopathy prior to October 20, 2014.  Based on the evidence of record, the Board can also adjudicate whether a 40 percent disability rating is warranted for left lower extremity radiculopathy since October 21, 2014.

At the September 18, 2012, VA examination, muscle strength testing was 5/5 in all testing of the left lower extremity.  The examiner noted that the Veteran did not have any muscle atrophy.  The reflex and sensory examinations in the left lower extremity were normal.  The examiner indicated that the appellant had radicular pain or other signs or symptoms due to radiculopathy that were manifested by mild paresthesias and/or dysesthesias and numbness in the left lower extremity.  The examiner described the severity of the left lower extremity radiculopathy as being mild in severity.  As a result, the weight of evidence shows that from September 18, 2012, to May 30, 2013, the left lower extremity radiculopathy had not been manifested by at least moderate symptomatology.  Accordingly, a rating in excess of 10 percent is not warranted. 

A May 31, 2013, VA treatment record reflects that muscle strength in the left hip flexors, abductors, and adductors was 4+/5, and that muscle strength in the knee flexion and extension was 4/5 with pain.  Left lower extremity flexibility in the hamstrings revealed severe pain in the straight-leg-raising position, and left lower extremity flexibility in the gastrocs reflected moderate pain.  There was no muscle atrophy.

The October 20, 2014, VA examination report reflects that muscle strength was 4/5 in all testing of the left lower extremity.  The Veteran did not have any muscle atrophy.  Sensation to light tough testing was decreased in all testing of the left lower extremity.  The examiner indicated that the appellant had radicular pain or other signs or symptoms due to radiculopathy that were manifested by severe constant (may be at times excruciating) pain, paresthesias and/or dysesthesias, and numbness in the left lower extremity.  The examiner described the severity of the left lower extremity radiculopathy as being severe in severity.

If the involvement of the left lower extremity radiculopathy were only wholly sensory, at most a 20 percent disability rating for moderate symptomatology would be warranted.  There is, however, medical evidence of non-sensory involvement.  The May 31, 2013, VA treatment record and the October 20, 2014, VA examination report show decreased muscle strength.  Consequently, the evidence is in equipoise as to whether from May 31, 2013, to October 20, 2014, the left lower extremity radiculopathy had been manifested by moderately severe symptomatology.  Thus, the Board concludes that a 40 percent rating is warranted from May 31, 2013.  

The next matter is whether a rating in excess of 40 percent is warranted for left lower extremity radiculopathy from May 31, 2013, to October 20, 2014.  To warrant a 60 percent disability rating, there must be marked muscular atrophy.  The May 14, 2013, VA treatment record and the October 20, 2014, VA examination report reveals no muscle atrophy.  Therefore, a rating in excess of 40 percent for this period is not warranted.

The November 2014 rating decision codesheet reflects that the AMC discontinued rating the left lower extremity radiculopathy associated with lumbar spine myofascial syndrome as a separate compensable rating effective October 21, 2014.  In other words, the AMC reduced the rating assigned for the left lower extremity radiculopathy associated with lumbar spine myofascial syndrome from 10 to zero percent effective October 21, 2014. 

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.  

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2014).  When a veteran's disability rating is reduced by a RO without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).

Although the AMC may not have considered this rating decision a rating reduction because in light of the assignment of a 40 percent disability rating for the lumbar spine disability in that rating decision, the Veteran's combined rating increased from 20 percent disabling to 40 percent disabling.  If the AMC had continued rating the left lower extremity radiculopathy as 10 percent disabling, the appellant's combined rating would have increased from 20 percent disabling to 50 percent disabling.  38 C.F.R. § 4.25 (2014).  Thus, the lower evaluation resulted in a reduction of compensation payments.  As such, the AMC was supposed to give the claimant 60 days notice of the proposed reduction pursuant to 38 C.F.R. § 3.105.  The AMC did not.  Accordingly, the reduction in the rating assigned for the left lower extremity radiculopathy associated with lumbar spine myofascial syndrome from 10 to zero percent effective October 21, 2014, was not warranted.  Restoration of a separate compensable evaluation for left lower extremity radiculopathy is granted effective from October 21, 2014.  

Based on the results of the October 20, 2014, VA examination that are discussed above, the evidence is in equipoise as to whether since October 21, 2014, the left lower extremity radiculopathy had been manifested by moderately severe symptomatology. If the involvement of the left lower extremity radiculopathy were only wholly sensory, at most a 20 percent disability rating for moderate symptomatology would be warranted.  There is, however, medical evidence of non-sensory involvement, in the October 2014 VA examination report, specifically loss of muscle strength.  Accordingly, the Board finds that a 40 percent rating is warranted for the Veteran's radiculopathy for the period from October 20, 2014.  However, in light of the absence of severe symptoms with muscle atrophy, a rating in excess of 40 percent is not warranted. 

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected left lower extremity radiculopathy are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability - prior to May 30, 2013, some paresthesias and/or dysesthesias and numbness in the left lower extremity; and since May 31, 2013, decreased muscle strength, decreased sensation to light touch, and some constant (may be at times excruciating) pain, paresthesias and/or dysesthesias, and numbness in the left lower extremity - with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  

As to employment impairment, the September 2012 VA examiner stated that the appellant presumably would have trouble performing jobs requiring frequent heavy lifting or prolonged standing/sitting in a fixed position where he couldn't adjust or stretch as needed, but that being said, he is employed working a job that requires all of the above.  The September 2012 VA examiner indicated that there should be no limitations to sedentary employment provided he can adjust & stretch on an as-needed basis.  The October 2014 VA examiner noted that the claimant currently works full-time as an electronics technician and that his job involves mostly sitting.  The October 2014 VA examiner added that the Veteran tries to avoid lifting heavy equipment, and asks co-workers for assistance to perform heavier tasks. The Board notes that a high rating is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

In adjudicating the Veteran's claim for an increased rating for left lower extremity radiculopathy, the Board observes that the evidence of record does not show, and the claimant has not asserted, that his left lower extremity radiculopathy rendered him unable to maintain substantially gainful employment.  While the August 2010 VA examination report reflects that the Veteran was currently unemployed, the report reveals that he was unemployed due to a company layoff.  The October 2014 VA spine examination reflects that the Veteran currently works full-time as an electronics technician.  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case with regard to the claim for an increased rating for left lower extremity radiculopathy.


ORDER

Entitlement to an initial compensable disability rating for dermatitis prior to April 3, 2014, is denied.

An initial 10 percent disability rating, but not higher, since April 3, 2014, is granted for dermatitis, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial disability rating in excess of 10 percent for lumbar spine myofascial syndrome from March 19, 2010, to October 19, 2013, is denied.

An initial 20 percent disability rating, but not higher, from October 20, 2013, to October 19, 2014, is granted for lumbar spine myofascial syndrome, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial disability rating in excess of 10 percent for left lower extremity radiculopathy, from September 18, 2012, to May 30, 2013, is denied.

An initial 40 percent disability rating is granted for left lower extremity radiculopathy since May 31, 2013, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The October 2014 VA back examination report shows that the Veteran reported fecal incontinence.  Bowel symptomatology can be rated as a separate disability.  38 C.F.R. §§ 4.25, 4.114, Diagnostic Code 7332 (2014).  Hence, another VA examination is necessary to determine whether fecal incontinence is part of the service-connected lumbar spine myofascial syndrome and associated left lower extremity radiculopathy.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an examination to determine the nature and extent of his lumbar spine myofascial syndrome, left lower extremity radiculopathy associated with lumbar spine myofascial syndrome, and any related fecal incontinence.  The claims folder must be made available to the examiner in conjunction with the examination.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to lumbar spine myofascial syndrome, left lower extremity radiculopathy associated with lumbar spine myofascial syndrome, and any related fecal incontinence.  

The examiner should provide a written response to the following inquiry:

Whether it is at least as likely as not (50 percent or greater) that any current fecal incontinence is a manifestation of the service-connected lumbar spine myofascial syndrome and left lower extremity radiculopathy.   

If the examiner finds that the fecal incontinence is a manifestation of the lumbar spine and left lower extremity disability, the examiner should provide a written response indicating which of the following best describes the fecal incontinence:

Complete loss of sphincter control;

Extensive leakage and fairly frequent involuntary bowel movements;

Occasional involuntary bowel movements, necessitating wearing of a pad;

Constant slight, or occasional moderate leakage; or

Healed or slight impairment of sphincter control, without leakage. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  The AOJ should then readjudicate the issues of entitlement to an initial rating in excess of 40 percent for lumbar spine myofascial syndrome since October 20, 2014, and entitlement to an initial rating in excess of 40 percent for left lower extremity radiculopathy associated with lumbar spine myofascial syndrome since October 21, 2014, with consideration of whether a separate rating is warranted for fecal incontinence.  If any claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) as to that issue or issues remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


